Bigelow, C. J.
The creditors of the estate of the widow are not entitled to require her administrator account for the notes which were taken by her in renewal of those which she received and held under the will of her husband. She had only a life interest in them, coupled with a trust for the maintenance and education of the two children of the testator, and a power to dispose of so much of them as might be necessary to carry out the purposes of the trust. But beyonij this, she had no absolute property in them, nor any right to dispose of them for her own use and benefit. The case is wholly unlike that of Ide v. Ide, 5 Mass. 500, cited by the appellant. There it Tas held to be the clear intention of the testator to give an absolute estate to the first devisee. But in the present case a directly contrary intent is shown. The notes are identified as being those which were held by the widow under the will of her husband. If there had been no means of distinguishing them from other property which belonged to her absolutely, then the person entitled would be obliged to come in as a general creditor, and share with other creditors in her assets. But as they are shown to be the specific choses in action on which the trust was fastened, they cannot be held by her administrator for general purposes, but they passed into his hands charged with the same trust as that under which they were held by his intestate. Trecothick v. Austin, 4 Mason, 29. Johnson v. Ames, 11 Pick. 172. Decree affirmed.